         Case 1:21-cv-00256-BLW Document 9 Filed 08/23/21 Page 1 of 11




                           UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF IDAHO



 MICHAEL E. BOSSE,

                       Petitioner,                 Case No. 1:21-cv-00256-BLW

 vs.                                               INITIAL REVIEW ORDER

 MR. RAMIREZ/WARDEN, MRS.
 STARR, DIRECTOR OF IDAHO
 DEPARTMENT OF CORRECTION,

                       Respondents.



       Petitioner Michael E. Bosse has filed a Petition for Writ of Habeas Corpus

challenging his state court conviction. (Dkt. 3.) Federal habeas corpus relief is available

to petitioners who are held in custody under a state court judgment that violates the

Constitution, laws, or treaties of the United States. See 28 U.S.C. § 2254(a).

       The Court is required to review each newly-filed habeas corpus petition to

determine whether it should be served upon the respondent, amended, or summarily

dismissed. See 28 U.S.C. § 2243. If “it plainly appears from the face of the petition and

any attached exhibits that the petitioner is not entitled to relief in the district court,” the

petition will be summarily dismissed. Rule 4 of the Rules Governing Section 2254 Cases.




INITIAL REVIEW ORDER - 1
         Case 1:21-cv-00256-BLW Document 9 Filed 08/23/21 Page 2 of 11




       Having reviewed the Petition, the Court concludes that Petitioner may proceed to

the next stage of litigation in this matter on his first claim only.

                                  REVIEW OF PETITION

   1. Background

       Petitioner pleaded guilty to and was convicted of one count of lewd conduct with a

minor after being charged in a criminal action in the Fourth Judicial District Court in Ada

County, Idaho. He was sentenced to twelve fixed years of imprisonment. Petitioner filed

a direct appeal and a post-conviction action with an appeal. Ultimately unsuccessful in

overturning his conviction and sentence in state court, Petitioner now petitions the federal

court for habeas corpus relief.

   2. Law Governing Exhaustion of State Court Remedies

       Habeas corpus law requires that a petitioner “exhaust” his state court remedies

before pursuing a claim in a federal habeas petition. 28 U.S.C. § 2254(b). To exhaust a

claim, a habeas petitioner must fairly present it as a federal claim to the highest state

court for review in the manner prescribed by state law. See O’Sullivan v. Boerckel, 526

U.S. 838, 845 (1999). Unless a petitioner has exhausted his state court remedies relative

to a particular claim, a federal district court cannot grant relief on that claim, although it

does have the discretion to deny the claim. 28 U.S.C. § 2254(b)(2).

       State remedies are considered technically exhausted, but not properly exhausted, if

a petitioner failed to pursue a federal claim in state court and there are no remedies now



INITIAL REVIEW ORDER - 2
         Case 1:21-cv-00256-BLW Document 9 Filed 08/23/21 Page 3 of 11




available. O’Sullivan, 526 U.S. at 848. A claim may also be considered exhausted,

though not properly exhausted, if a petitioner pursued a federal claim in state court, but

the state court rejected the claim on an independent and adequate state law procedural

ground. Coleman v. Thompson, 501 U.S. 722, 731-732 (1991). Under these

circumstances, the claim is considered to have been “procedurally defaulted.” Coleman,

501 U.S. at 731. A procedurally defaulted claim will not be heard in federal court unless

the petitioner shows either that there was legitimate cause for the default and that

prejudice resulted from the default, or, alternatively, that the petitioner is actually

innocent and a miscarriage of justice would occur if the federal claim is not heard. Id.

                A. Traditional Coleman Cause

       Ordinarily, to show “cause” for a procedural default, a petitioner must prove that

some objective factor external to the defense impeded his or his counsel’s efforts to

comply with the state procedural rule at issue. Coleman v. Thompson, 501 U.S. 722, 753

(1991). To show “prejudice,” a petitioner must demonstrate “not merely that the errors

[in his proceeding] constituted a possibility of prejudice, but that they worked to his

actual and substantial disadvantage, infecting his entire [proceeding] with errors of

constitutional dimension.” United States v. Frady, 456 U.S. 152, 170 (1982).

       A petitioner does not have a federal constitutional right to effective assistance of

counsel during state postconviction proceedings. Pennsylvania v. Finley, 481 U.S. 551,

554 (1987); Bonin v. Vasquez, 999 F.2d 425, 430 (9th Cir. 1993). As a result, the general


INITIAL REVIEW ORDER - 3
         Case 1:21-cv-00256-BLW Document 9 Filed 08/23/21 Page 4 of 11




rule is that any errors of counsel during a postconviction action cannot serve as a basis for

cause to excuse a procedural default. Coleman, 501 U.S. at 752.

                B. Martinez Cause

       A limited exception to the Coleman rule exists in Martinez v. Ryan, 566 U.S. 1

(2012). That case held that inadequate assistance of post-conviction review (PCR)

counsel or lack of counsel “at initial-review collateral review proceedings may establish

cause for a prisoner’s procedural default of a claim of ineffective assistance at trial.” Id.

at 9. To show ineffective assistance of PCR counsel, Petitioner must show that the

defaulted ineffective assistance of trial counsel claims are “substantial,” meaning that the

claims have “some merit.” Id. at 14. To show that each claim is substantial, Petitioner

must show that trial counsel performed deficiently, resulting in prejudice, defined as a

reasonable probability of a different outcome at trial. Id.; see Strickland v. Washington,

466 U.S. 668, 695-96 (1984).

       The Martinez v. Ryan exception applies only to defaulted claims of ineffective

assistance of trial counsel; it has not been extended to other types of claims. See Davila v.

Davis, 137 S. Ct. 2058 (2017) (holding that Martinez is not applicable to claims of

ineffective assistance of direct appeal counsel); Hunton v. Sinclair, 732 F.3d 1124 (9th

Cir. 2013) (holding that Martinez is not applicable to a defaulted Brady claim).




INITIAL REVIEW ORDER - 4
         Case 1:21-cv-00256-BLW Document 9 Filed 08/23/21 Page 5 of 11




       If a petitioner cannot show cause and prejudice for a procedurally defaulted claim,

he can still raise the claim if he demonstrates that the court’s failure to consider it will

result in a “fundamental miscarriage of justice.” McCleskey v. Zant, 499 U.S. 467, 494

(1991). A miscarriage of justice means that a constitutional violation has probably

resulted in the conviction of someone who is actually innocent. Murray v. Carrier, 477

U.S. at 496. To show a miscarriage of justice, a petitioner must make a colorable showing

of factual innocence. Herrera v. Collins, 506 U.S. 390, 404 (1993).

       Where the petitioner pleaded guilty and did not have the evidence in his case

evaluated by a jury, he must show that, based on all of the evidence, “it is more likely

than not that no reasonable juror would have found Petitioner guilty. . . .” Van Buskirk v.

Baldwin, 265 F.3d 1080, 1084 (9th Cir. 2001), citing Schlup v. Delo, 513 U.S. 298, 327

(1995). Types of evidence “which may establish factual innocence include credible

declarations of guilt by another, see Sawyer v. Whitley, 505 U.S. 333, 340 (1992),

trustworthy eyewitness accounts, see Schlup, 513 U.S. at 331, and exculpatory scientific

evidence.” Pitts v. Norris, 85 F.3d 348, 350-51 (8th Cir. 1996).

   3. Discussion

       Federal habeas corpus relief is a very narrow remedy. In the Petition for Writ of

Habeas Corpus, Petitioner raises three claims. Only his first claim is cognizable:

ineffective assistance of trial counsel for failing to recognize the State’s breach of the

plea agreement and file a motion to withdraw the guilty plea. (See Dkt. 3, 3-1.)


INITIAL REVIEW ORDER - 5
         Case 1:21-cv-00256-BLW Document 9 Filed 08/23/21 Page 6 of 11




       Petitioner’s second claim is based on “Idaho Supreme Court error,” which, in his

own words, is grounded on an improper dismissal of “my U.P.C.R. petition because the

public defender refused to retract my plea of guilty, from the request of the supreme

appellate public defender & myself.” (Dkt. 3-1, p. 62 (verbatim).) He further asserts that

the Idaho Supreme Court did not give him notice of the intent to dismiss the post-

conviction appeal, nor did it make a reasonable determination of the facts in his case,

violating his federal constitutional rights.

       Petitioner’s third claim also challenges state law post-conviction procedures. He

alleges that Idaho Code § 19-4901, governing unified post-conviction/collateral attack

procedures, violated his due process rights. (Dkt. 3-1.) Petitioner particularly asserts that

it is unconstitutional for the Supreme Court to refuse to permit him to supplement his

counseled appellate briefs with pro se briefing, because that prohibition forecloses his

ability to raise the claims later on federal habeas corpus review. Id.

       Neither claim is cognizable. Habeas corpus is not the proper avenue to address

errors in a state’s post-conviction review process. Franzen v. Brinkman, 877 F.2d 26 (9th

Cir. 1989), cert. denied, 493 U.S. 1012 (1989). In Williams v. Missouri, 640 F.2d 140

(8th Cir. 1981), the court explained:

                     [I]nfirmities in the state’s post conviction remedy
              procedure cannot serve as a basis for setting aside a valid
              original conviction [citation omitted]. . . . There is no federal
              constitutional requirement that the state provide a means of
              post-conviction review of state convictions. . . . Errors or
              defects in the state post-conviction proceeding do not, ipso

INITIAL REVIEW ORDER - 6
         Case 1:21-cv-00256-BLW Document 9 Filed 08/23/21 Page 7 of 11




                 facto, render a prisoner’s detention unlawful or raise
                 constitutional questions cognizable in habeas corpus
                 proceedings. Habeas corpus in the federal courts does not
                 serve as an additional appeal from state court convictions.
                 Even where there may be some error in state post-conviction
                 proceedings, this would not entitle appellant to federal habeas
                 corpus relief since [such a] claim . . . represents an attack on a
                 proceeding collateral to detention of appellant and not on the
                 detention itself.

Id. at 143-44.

       This is not necessarily the end of the underlying claims that Petitioner was

foreclosed from bringing in state court. Petitioner is free to amend his habeas corpus

petition to include those substantive claims and omit the claims focused on errors in post-

conviction proceedings. To meet one of the exceptions that permits the court to hear the

merits of his defaulted claims, he will need to show either traditional Coleman cause and

prejudice, Martinez cause and prejudice (ineffective assistance of trial counsel claims

only), or that he is actually innocent.

       Petitioner may amend his Petition within 30 days after entry of this Order. If

Petitioner does not amend his Petition during that 30-day period, the Clerk of Court will

serve the original Petition upon Respondents, who will be permitted to file an answer or a

pre-answer motion for summary dismissal regarding only Claim 1.

   4. Petitioner’s “Motion Requesting 3 Federal Subpoenas for Inquiry of
      Information as per Fed.R.Civ.P 45”

   Petitioner requests that the Court issue subpoenas so that he can gather evidence to

support his claims. (Dkt. 4.) He desires to take the deposition of his public defenders, Ian

INITIAL REVIEW ORDER - 7
         Case 1:21-cv-00256-BLW Document 9 Filed 08/23/21 Page 8 of 11




Thompson and Marco DeAngelo, or require them to appear at an evidentiary hearing, “to

disclose the truth about their actions in my plea bargain agreement process.” (Id., pp. 1-

2.) This subject matter appears relevant to Claim 1, which was decided on the merits by

the Idaho Supreme Court.

       The Anti-terrorism and Effective Death Penalty Act of 1996 (AEDPA), amending

Title 28 U.S.C. § 2254, substantially narrowed a habeas petitioner’s ability to bring

forward new evidence in habeas corpus matters. Habeas petitioners, unlike traditional

civil litigants, are not entitled to discovery as a matter of course. Bracy v. Gramley, 520

U.S. 899, 904 (1997). Generally, the merits of the claims in a federal habeas corpus

petition are decided on the record that was before the state court. Cullen v. Pinholster,

563 U.S. 170, 180 (2011); 28 U.S.C. §225(e)(2).

       There are rare circumstances in which the state court record may be supplemented

by new factual development in federal court, such as: (1) when a state court did not

decide a claim on the merits, and the claim is properly before the federal court; (2) when

the state court factual determination was unreasonable; (3) when a petitioner wishes to

show cause and prejudice in a procedural default setting; or (4) when a petitioner is trying

to show actual innocence to overcome a procedural default or statute of limitations issue.

       If a petitioner desires to bring new evidence on federal habeas review that has not

been presented to the state courts, and he failed to develop the factual basis of the claims

in state court because of “lack of diligence or some greater fault, attributable to” him or


INITIAL REVIEW ORDER - 8
           Case 1:21-cv-00256-BLW Document 9 Filed 08/23/21 Page 9 of 11




his counsel, then he must meet the requirements of § 2254(e)(2). Williams v. Taylor, 529

U.S. 420, 432 (2000). If he is not at fault for failing to present the evidence to the state

courts, he can present the evidence on federal habeas corpus review without meeting the

requirements of § 2254(e)(2).1 Holland v. Jackson, 542 U.S. 649, 652-53 (2004).

          However, § 2254(e)(2) is not applicable to gateway procedural issues, such as

showing cause and prejudice or actual innocence to overcome a procedural default issue.

Cristin v. Brennan, 281 F.3d 404, 412 (3d Cir. 2002); Boyko v. Parke, 259 F.3d 781, 790

(7th Cir. 2001). As a result, Petitioner needs to show only good cause to be entitled to

discovery on those issues. See Rule 6(a) of the Rules Governing Section 2254 Cases.

Good cause exists when there is “reason to believe that the petitioner may, if the facts are

fully developed, be able to demonstrate that he is entitled to relief.” Bracy, 520 U.S. at

908-09 (internal quotation marks and alteration omitted).

         To show good cause, a request for discovery must be supported by specific factual

allegations. Habeas corpus review “was never meant to be a fishing expedition for habeas

petitioners to explore their case in search of its existence.” Rich v. Calderon, 187 F.3d

1064, 1067 (9th Cir. 1999) (internal quotation marks omitted). If good cause is shown,

the extent and scope of discovery is within the court’s discretion. See Habeas Rule 6(a).




1
 Section 2254(e)(2) requires that a petitioner show that his claims are based either on a new retroactive rule of
constitutional law or on a factual predicate that could not have been previously discovered through the exercise of
due diligence, and that “the facts underlying the claim would be sufficient to establish by clear and convincing
evidence that but for the constitutional error, no reasonable factfinder would have found the applicant guilty of the
underlying offense.” See § 2254(e)(2)(A)&(B).

INITIAL REVIEW ORDER - 9
        Case 1:21-cv-00256-BLW Document 9 Filed 08/23/21 Page 10 of 11




       Unless Petitioner can show meet the standards above, he cannot obtain subpoenas

to take depositions. If the Court later determines that new evidence is permitted, then the

Court may appoint counsel for Petitioner to take depositions or may hold an evidentiary

hearing. Presently, his request will be denied.

       Petitioner also requests that the Court issue a subpoena to the Fourth Judicial

District Court to obtain a copy of “the plea deal agreement application, as it proves my

burden of proff [sic].” (Dkt. 4, p. 2.) At this point, a subpoena is unnecessary, because

Respondent will provide relevant parts of the state court record as a matter of course in

this action. After Petitioner reviews those records, he may request expansion of the

record with additional state court records he deems relevant if he does not have them in

his possession. Presently, this request will also be denied.

                                          ORDER

       IT IS ORDERED:

       1. Petitioner may file an amended complaint within 30 days after entry of this

          Order to assert any claims he desired to, but could not, bring in state court.

       2. After the 30-day amendment deadline has passed, the Clerk of Court shall

          serve (via ECF) a copy of the amended petition, or if no amended petition is

          filed, then the original petition (Dkt. 1), together with a copy of this Order, on

          L. LaMont Anderson, on behalf of Respondents, at Mr. Anderson’s registered

          ECF address.


INITIAL REVIEW ORDER - 10
Case 1:21-cv-00256-BLW Document 9 Filed 08/23/21 Page 11 of 11
